Judgment for the Plaintiff. (3) Russell, Cushing, Lynde, against Oliver & Ch. Justice.
Ch. Just. very warmly against the Determination.*

 Quœre, if this Case is not agreeable to Law? Vid. Vol. 1,(4) p. 18, and the Authorities there cited.


(3) S. P. Jones v. Boston Mill Corp. 6 Pick. 148. Goodridge v. Dustin, 5 Met. 363. In this case the previous decision in Whitney v. Holmes, 15 Mass. 152, was partially overruled, and the rule stated by Mr. Justice Hubbard to be, that an award which settles a boundary, “although it will not have the direct effect of conveying lands, will yet conclude the parties from disputing the title or boundary which is distinctly settled by the award, and that it shall operate by way of estoppel.” See also Searle v. Abbe, 13 Gray, 409.


(4) This volume is missing. Many other references to missing volumes are omitted. See Preface.